BRIGHT and ROSS, Circuit Judges,
concurring.
We concur in the result reached by Judge Gibson in his opinion and concur with all of the reasoning advanced in that opinion except that portion relating to the failure of the union to properly represent the plaintiffs in the first arbitration hearing. In our judgment, the plaintiffs were adequately represented by management in that first hearing, although a jury could find that the union was derelict in not giving the plaintiffs adequate notice of the time, place and nature of the hearing.
As we view the case, the principal breach of the union’s duty to represent the plaintiffs took place after the first arbitration hearing. At that time, the record indicates there was sufficient evidence of an agree*1247ment between the company and the union to go back to the arbitrator and arbitrarily rearrange the order of preference among the plaintiffs and the other, more senior employees. This new agreement was not disclosed to the plaintiffs, and it was presented to the arbitrator without any notice whatsoever to the plaintiffs and without anyone representing their rights. It represented a complete abandonment of the plaintiffs and of the original position of the company by company officials without giving any reason therefor. We thus feel that there was sufficient evidence in the record to show that the union failed to act in good faith and that the company breached its collective bargaining agreement. Therefore, the jury verdict should be allowed to stand.
HEANEY, Circuit Judge, dissenting, with STEPHENSON, Circuit Judge, concurring.
We respectfully dissent with respect to those sections of the majority opinion which deal with the Union’s duty of fair representation. In our view, the majority opinion is inconsistent with prior opinions of this Court and the Supreme Court.1 It substantially undercuts the Union’s right to process grievances of senior employees who complain that junior employees have been promoted to jobs for which the senior employees are equally well qualified.
The collective bargaining agreement between the Union and Hussmann Refrigerator Company provides as follows:
ARTICLE 9
Seniority
SECTION 1. The Company recognizes the principle of classification seniority and seniority based upon the total length of continuous service with the Company.
Seniority shall be by job classifications, unless otherwise specified below.
Seniority, skill and ability to perform the work required shall be considered by the Company in making promotions, transfers, layoffs and callbacks. Where skill and ability to perform are substantially equal, seniority shall govern. * *
******
[ARTICLE 10]
SECTION 2. Ability and required performance of an employee on the job shall be factors considered for promotion. When such factors are substantially equal between those being considered, seniority shall govern. * * *
******
SECTION 3. When an employee is appointed to a new position or vacancy under the provisions of this article and it develops within a reasonable length of time that the employee is not capable of handling the position, he shall be entitled to return to his former position with full seniority accrued. Should a vacancy of like nature again present itself after a period of ninety (90) calendar days, he shall be allowed the privilege of again making application.
The Company processes approximately 35,000 bids annually. From these bids, about 2,000 jobs are awarded. The Company’s practice is to waive skill and ability with respect to most jobs. No objection to this practice has been made. When vacancies arose in the maintenance pipefitter *1248classification, the Company asked for bids and numerous employees responded. The Company interviewed the employees and selected plaintiffs Smith and Pasley on the basis of what was judged to be their superi- or skill and ability over at least four other men who had more seniority. The four filed a grievance with the Union, contending that they had skill and ability substantially equal to that of the men selected, and that the Company had violated the contract by its action.
The grievances were processed through the first three steps of the grievance procedure by personnel of the local union. At each step, the Company took the position that the employees it selected had superior skills and ability. The Union argued that the grievants’ skills and ability were substantially equal to that of Pasley and Smith, and that each had greater seniority. At the fourth step, an International representative with experience both as a pipefit-ter and in handling grievances was requested to take over the matter. The Company furnished him all relevant information in its possession with respect to the plaintiffs and the grievants. After reviewing the information, he decided to process the grievances to the fourth step. The Company adhered to its original position.
The representative then asked that the grievances be submitted to arbitration. An arbitrator was appointed. At the proceeding, the Company’s maintenance foreman, who made the initial selection, testified at length as to the skill and ability of each person selected. He supported his testimony with documentary evidence. The griev-ants each testified as to their skill and ability, and the representative handling the grievance supported their testimony with documentary evidence. Pasley and Smith knew that the' arbitration hearing was to take place, but neither requested an opportunity to be present and neither appeared at the arbitration hearing.
The arbitrator considered the matter carefully. He determined that two of the grievants had skills and ability substantially equal to those of Pasley and Smith and that two others did not. We quote his opinion at length as it is indicative of the thoroughness of the hearing and the decisionmaking process.
The seniority and promotion clauses, both in Article 9 and Article 10 of the Contract between the parties, express what is usually referred to as a “modified seniority clause.” That is, under the terms of the Contract seniority is to prevail only when the other factors of ability and required performance of an employee on the job are substantially equal between those being considered. * * *
Certainly the existence of the disqualification clause in Section 3 of Article 10 indicates that trial periods are contemplated by the parties and the Company is not bound by the promotion of an incapable employee. Certainly the existence of a rate progression in the pipe fitter classification indicates some on-the-job learning is contemplated after promotion to that classification before the applicant will possess all of the skills of a competent maintenance pipe fitter. While the implication of these latter two provisions is indicative that some liberality should be indulged in by the intent of the parties by making promotions, where possible, within the plant and by seniority, their existence does not annul the clear provisions of Article 10, Section 2, and Article 9, Section 1, which provide that ability and the required performance on the job are to be the governing factors, and seniority is to prevail only when these factors are substantially equal. These provisions clearly grant to the Company the right to consider ability and to promote a junior employee over a senior one, where the junior is significantly more qualified.
* * * * * *
[T]he ultimate inquiry must be whether or not the Grievants possessed ability for the required performance of a pipe fitter substantially equal to the successful bidders. If they did, the Company must be regarded as having violated their seniority rights for having failed to select them. If they did not, the Company did not violate the contract.
* * * # * *
*1249[T]he evidence shows that Grievant Datti-lo did possess the qualifications for the Maintenance Pipe Fitter Job, according to Foreman Schwartz, although Schwartz considered Paisley [sic] more qualified. Although Schwartz, in Dattilo’s case, did not give particular consideration to the fact that Dattilo had been a refrigeration mechanic and general maintenance man, in the case of the successful bidders Smith and Serini he did consider this because it reflected an ability to braze and do other tasks. It is also significant that he felt that Smith and Serini’s background with refrigeration and aircondi-tioning was significant, and that Mr. Dat-tilo had some ninety hours of formal training in these fields. While Mr. Paisley [sic] had substantial general background in plumbing due to his work outside of the Company, Mr. Dattilo had also done, in addition to some home plumbing, some fitting in the Company as a general maintenance man, and was specifically familiar with the air system on the Randsberg Paint System within the Company. Mr. Schwartz’ admission that the question between Dattilo and Paisley [sic] was very close is a strong indication that the factors of ability and required performance were substantially equal. The bare fact that Paisley [sic] may have been more qualified did not entitle the Company to disregard Dattilo’s seniority, if the difference in qualification was not substantial. Under the terms of the contract seniority is to govern if the ability is substantially equal. Thus to disregard seniority the differential in qualifications must be significant. Since the differential in qualifications was acknowledged to be very close, it must be regarded that Dattilo and Paisley [sic] were substantially equal in qualifications, even though Paisley [sic] may have been the more qualified of the two.
It must be further noted that although the evidence phrased the relative qualifications of Dattilo against Paisley [sic], Dattilo had bid all four positions, had greater seniority than all of the successful bidders, and was, therefore entitled to be considered also in relation to Watson, Serini, and Smith, the other successful bidders. In comparison to those men, Mr. Dattilo’s qualifications do not oppose ten years experience as an outside plumber, and whatever edge that gave Paisley [sic] is eliminated. Under these circumstances the admittedly close differential in qualifications between Paisley [sic] and Dattilo probably does not render their qualifications substantially unequal but, in any event, as compared to Watson, Serini, and Smith, this differential is reduced further. It follows that under the terms of the contract Dattilo enjoyed substantially equal qualifications and was entitled to be awarded the job of Maintenance Pipe Fitter.
******
Mr. Krassinger had substantial plumbing experience, which the Company regarded as important in awarding the jobs to Paisley [sic] and Watson. This had been more than merely occasional home repair. Mr. Krassinger had, in fact, done the entire plumbing on his own home and done two others as a contractor, besides working for a plumbing contractor as a second job. Under the evidence this constitutes a very substantial amount of bid related work, and the evidence from Mr. Krassinger was that he was familiar with many of the aspects of the trade which Mr. Schwartz considered important with the other applicants, including copper tubing, soil pipe, sewer piping, and working with leaded joints. He also testified to some experience with air valves, soldering drains, and other like work. All of this constitutes substantial pipe fitter related ability. Mr. Krassinger also bid all postings and was entitled to be compared with all of the successful bidders. As the evidence was detailed, his abilities appear to be very comparable to Serini, over whom he has seniority, and, as the evidence was presented, I do find that the qualification factors were substantially equal between those two. Accordingly, Mr. Krassinger’s seniority was entitled to consideration. While Mr. Krassinger also *1250enjoyed seniority over Mr. Paisley [sic], I do find the [sic] the Company had grounds to find that Paisley [sic] had substantially greater ability and it follows that Mr. Krassinger would not have been entitled to have been a successful bidder until May 23rd when Serini was awarded the job.
Supplemental and Corrective Decision of Arbitrator, pp. 11-12, 14-18.
The plaintiffs were dissatisfied with the arbitration award and commenced this action. The District Court eventually held that the Union did not breach its duty to fairly represent the plaintiffs by processing the senior employees’ grievances. A majority of this Court has now reversed that holding. It appears to hold that if a union is a party to a collective bargaining agreement containing a modified seniority clause, it cannot represent senior employees as against junior employees who have been tentatively selected by the Company for their skill and ability unless it first conducts an internal hearing or an intensive investigation to determine whether, in fact, the senior employees’ skill and ability is substantially equal to that of the junior employee.
The majority opinion appears to be partially based on a lack of appreciation of the principle of seniority. Seniority is deemed so important by employees that it is embodied, in one form or another, in virtually every collective bargaining agreement.2 Seniority will probably always be a primary concern of unions3 just as skill and ability will probably always be primary concerns of management.4 The modified seniority rule represents an attempt to reconcile the union’s concern for seniority with management’s concern for skill and ability by requiring that seniority prevail if skill and ability are substantially equal.5 The ulti*1251mate decision in the case of a dispute is given to the arbitrator. We should leave it there.6
The majority opinion effectively rewrites this and thousands of similar collective bargaining agreements. It places an intolerable burden on bargaining unit representatives. In every case where two or more persons bid for vacancies, a union will have no practical alternative but to hold an internal union hearing comporting with minimum due process standards to determine whether any of the senior employees who bid for the job have skills and abilities substantially equal to those of the junior employee awarded the position. No matter how a union decides this issue, however, the problem will not be resolved. If the senior employee loses before the union tribunal, he may well bring an action against the union for failure to fairly represent him. If the senior employee wins before the union tribunal, he will still have to proceed to arbitration. The new procedure will waste time, increase back pay awards and keep the unions in constant turmoil. The present procedure of processing apparently meritorious claims of senior employees not only comports with the specific language of the agreement but also protects the rights of members and insures industrial peace.7
The majority quotes from Humphrey v. Moore, 375 U.S. 335, 84 S.Ct. 363, 11 L.Ed.2d 370 (1964), in its opinion. The opinion does not, however, support the panel’s decision. To the contrary, the view espoused by the panel is rejected.
[W]e are not ready to find a breach of the collective bargaining agent’s duty of fair representation in taking a good faith position contrary to that of some individuals whom it represents nor in supporting the position of one group of employees against that of another. * * * “Inevitably differences arise in the manner and degree to which the terms of any negotiated agreement affect individual employees and classes of employees. The mere existence of such differences does not make them invalid. The complete satisfaction of all who are represented is hardly to be expected. A wide range of reasonableness must be allowed a statutory bargaining representative in serving the unit it represents, subject always to complete good faith and honesty of purpose in the exercise of its discretion.” [Ford Motor Co. v. Huffman, 345 U.S. 330, 338, 73 S.Ct. 681, 97 L.Ed. 1048 (1953).] Just as a union must be free to sift out wholly frivolous grievances which would only clog the grievance process, so it must be free to take a position on the not so frivolous disputes. Nor should it be neutralized when the issue is chiefly between two sets of employees. Conflict between employees represented by the same union is a recurring fact. To remove or gag the union in these cases would surely weaken the collective bargaining and grievance processes.
As far as this record shows, the union took its position honestly, in good faith and without hostility or arbitrary discrimination. After Dealers absorbed the Louisville business of E & L, there were fewer jobs at Dealers than there were Dealers and E & L drivers. One group or *1252the other was going to suffer. If any E & L drivers were to be hired at Dealers either they or the Dealers drivers would not have the seniority which they had previously enjoyed. Inevitably the absorption would hurt someone. By choosing to integrate seniority lists based upon length of service at either company, the union acted upon wholly relevant considerations, not upon capricious or arbitrary factors. The evidence shows no breach by the union of its duty of fair representation.
Id. at 349-350, 84 S.Ct. at 371.
The majority also cites a number of cases for the proposition that the Union’s decision to process the grievances of senior employees without first providing some type of hearing to the applicants manifested an arbitrary and perfunctory approach to handling the matter. We find them to be inapposite.
In Griffin v. International U., United Automobile, A. & A. I. W., 469 F.2d 181 (4th Cir. 1972), a bargaining agent was found to have breached its duty to fairly represent an employee discharged for fighting. Although the bargaining agent filed a grievance contesting the discharge with the supervisor involved in the fight, it subsequently refused to process the grievance because of friendship between the union president and the supervisor.
In De Arroyo v. Sindicato de Trabajadores Packing., AFL-CIO, 425 F.2d 281 (1st Cir.), cert. denied, 400 U.S. 877, 91 S.Ct. 117, 27 L.Ed.2d 114 (1970), six employees were discharged when the plant was automated. They filed grievances contending that employees with less seniority had been retained on the payroll by the company. The bargaining agent was found to have breached its duty to represent the employees fairly by failing to investigate the employees’ claim that junior employees had been retained on the job in preference to them.
In Foust v. International Broth, of Elec. Workers, 572 F.2d 710 (10th Cir. 1978), an employee was discharged for failure to report for duty at the expiration of a leave of absence. He asked his bargaining agent to file a grievance on his behalf. The bargaining agent failed to file a grievance within sixty days as required by the collective bargaining agreement, giving no reasonable excuse for failing to do so.
In Minnis v. Intern. U., United Auto., Aerospace, Etc., 531 F.2d 850 (8th Cir. 1975), an employee was discharged for falsifying a medical form necessary to receive back pay. The bargaining agent processed the grievance through the first three steps of the process and then informed the company that it would not take the matter to arbitration. The bargaining agent was found to have violated its duty of fair representation because it failed to inform the employee of its decision not to arbitrate the matter until six months after it had made the decision.
In Ruzicka v. General Motors Corporation, 523 F.2d 306 (6th Cir. 1975), an em-. ployee was discharged for intoxication. The bargaining agent processed his grievance through the first two stages of the grievance procedure, but inexplicably neglected to take the grievance through the third stage of the process. It failed to inform the employee that it was not going to continue with the matter. Again, the bargaining agent was found to have violated its duty to represent the employee fairly because of this failure.
A common thread runs through De Arroyo, Foust, Minnis and Ruzicka. In each case, the bargaining representative was grossly or inexplicably negligent in failing to process a grievance submitted to it by an employee without a sound reason for its decision. Compare Ethier v. United States Postal Service, 590 F.2d 733 (8th Cir. 1979). In Griffin, there were allegations of bad faith. Here, there are neither allegations of gross or inexplicable negligence nor of bad faith. We simply have a case in which the Union has made a conscious assessment of competing values and has made that assessment consistent with past practice. We must, therefore, reject the majority’s contention that “[t]he Union’s choice to process all grievances based on seniority discriminated against employees receiving promotions on the basis of merit.”
*1253The majority’s alternative reason for overruling the district court stands on equally shaky grounds. It states that the “jury could also have found evidence of a breach of the duty of fair representation on the basis that the union failed to notify plaintiffs of the arbitration hearing or invite them to attend.”
We agree that failing to notify union members of an arbitration hearing or refusing to permit them to attend and present their own case might, in some cases, constitute grounds for finding a breach of the duty of fair representation. See Bond v. Local Un. 823, Int. Br. of T., C., W. & H. of America, 521 F.2d 5 (8th Cir. 1975). Contra, Ramsey v. N. L. R. B., 327 F.2d 784 (7th Cir.), cert. denied, 377 U.S. 1003, 84 S.Ct. 1938, 12 L.Ed.2d 1052 (1964). Here, however, the plaintiffs knew that the arbitration hearing would be held and did not ask to attend. The plaintiffs had presented their case on skill and ability to management, and management presented that same case to the arbitrator. The plaintiffs made no claim that they could have presented additional evidence to the arbitrator that was not merely cumulative. They made no showing that the result would have been different had the matter been differently presented. Under these circumstances, the trial court properly refused to speculate as to what would have been added by their presence. See Humphrey v. Moore, supra 375 U.S. at 351, 84 S.Ct. 363; Deboles v. Trans World Airlines, Inc., 552 F.2d 1005 (3rd Cir.), cert. denied, 434 U.S. 837, 98 S.Ct. 126, 54 L.Ed.2d 98 (1977). See also Cronin v. Sears, Roebuck & Co., 588 F.2d 616 (8th Cir. 1978).
Moreover, even if we were to hold that junior employees must be invited to attend arbitration proceedings and be given a chance to present their own case on skill and ability,, and that the Union breached its duty by failing to extend such an invitation, we do not know whether the jury found liability on the first or second theory since they were submitted conjunctively. Thus, a remand for a new trial on this theory would be required rather than a reinstatement of the jury’s verdict. See Superior Combustion Industries v. Schollman Bros. Co., 271 F.2d 357 (8th Cir. 1959).
Accordingly, we would affirm the District Court.
Before LAY, Chief Judge, HEANEY, BRIGHT, ROSS, STEPHENSON, HENLEY and McMILLIAN, Circuit Judges.
ORDER ON PETITION FOR REHEARING
The petition for rehearing is denied.
We observe that the petition of Hussmann Refrigerator Company reflects some confusion as to the precise holding of the court in this case. In light of the several opinions written, this court believes it might be appropriate to summarize below the determinations made by the majority.
1) In this case, relating to a dispute between junior and senior employees, the evidence failed to establish that the Union breached its duty of fair representation to appellants Smith, Pasley, and Ser-ini at the first arbitration by advocating the promotion of employees senior to appellants.
2) The subsequent collaboration between the employer, Hussmann Refrigerator Company, and the Union, for the purpose of obtaining a modification of the previous arbitration award, without notice or opportunity to junior employees Smith, Pasley, and Serini to protect their rights, operated to deprive appellants of valuable employment rights and constituted sufficient evidence in this case for a jury to decide that the Union had breached its duty of fair representation to appellants and that the Company had breached its collective bargaining agreement.
3) The damage award is sustained. The appellants’ claim for equitable relief is remanded to the district court in accordance with part VI of the opinion.
We join in this order for purposes of clarification, notwithstanding adherence to separate views as set forth in the opinion of then Chief Judge Gibson, joined by Judges *1254Henley and McMillian, the concurring opinion of Judge Lay, now Chief Judge, the separate concurrence of Judges Bright and Ross, and the dissent of Judges Heaney and Stephenson.

. In Mavis v. Brotherhood of Ry., Airline & S.S. Clerks, 585 F.2d 926 (8th Cir. 1978); Florey v. Air Line Pilots Ass’n, Intern., 575 F.2d 673 (8th Cir. 1978); and Augspurger v. Brotherhood of Locomotive Engineers, 510 F.2d 853 (8th Cir. 1975), we held that improper motivation is the crux of the fair representation doctrine and is an essential element in fair representation actions. In Ethier v. United States Postal Service, 590 F.2d 733 (8th Cir. 1979), we noted in dicta that a breach of duty to fairly represent may also be found where the representation was perfunctory (without concern or with indifference), and in Minnis v. Intern. U., United Auto., 531 F.2d 850 (8th Cir. 1975), we held that failure to inform an employee that a griev-anee would not be taken to arbitration until it was too late for the employee to take any action himself was a violation of the duty. We have never suggested that a union cannot choose between competing values if it chooses to do so without hostility or improper motivation.


. See Aaron, Reflections on the Legal Nature and Enforceability of Seniority Rights, 75 Harv. L.Rev. 1532, 1534 (1962).


. It is difficult to overstate the importance attached by the workers to union controls of this nature. The feeling of independence, the relief from insecurity attendant upon the rationalization of personnel policies can be appreciated only when contrasted with the feeling of subservience and the despised need for bootlicking of previous days. Nowhere is this truer than in the large corporation.
* * * * * *
To eliminate such favoritism and willfulness, the unions have sought and obtained a sharing of authority in the areas of concern. The seniority principle is its answer to situations such as that described above. To charges that seniority gives no heed to a man’s ability or even his need, a union man will reply that at least it is objective. He knows where he stands. There is a rule, and a union to enforce it on his behalf.
Chamberlain, The Union Challenge to Management Control 93-94 (1948).


. In the collective bargaining process, the seniority factor is there at the insistence of the union, and it is management which insists on the protective flexibility of the equal-ability requirement. It is a management judgment that the junior employee has such superior ability that seniority may be ignored. The union is the defender of the seniority concept and can be expected to grieve in all promotion-bypass cases except those in which the senior employee is clearly unqualified (and even a fair number of those situations get taken up). It is novel to assert that the union has a duty to make its own determination of the qualifications of the junior employee as a prerequisite to supporting the grievance of the passed-over senior. Further, it is unrealistic to consider the two employees as being on the same footing as far as the contract and the union’s duty are concerned.
W. Murphy, Due Process and Fair Representation in the Public Sector, Proceedings of the Thirtieth Annual Meeting, National Academy of Arbitrators, BNA 139-140 (1977).


. In Butler v. Local U. 823, Int. Bro. of Teamsters, 514 F.2d 442 (8th Cir.), cert. denied, 423 U.S. 924, 96 S.Ct. 265, 46 L.Ed.2d 249 (1975), the operations of two plants of a corporation were consolidated into the newer of the two plants. The national agreement covering both plants provided that when two plants were consolidated in this fashion, seniority would be governed by the length of service with the company. Application of the rule would have resulted in almost all of the employees from the older, abandoned plant retaining their jobs and the employees of the newer plant being laid off. To avoid this result, the local union and management agreed to slot the employees according to relative seniority in each plant rather than straight company seniority. When the older employees of the abandoned plant filed grievances, the local union refused to process them. We held that the local union had violated its duty to represent the employees fairly because it had breached its duty to insist that the employer adhere to the contract which re-*1251suited in discrimination against the senior employees. Thus, we recognized the agreement between the parties and insisted that it be upheld although a merger of the seniority list might have appeared equitable.


. We have no right to overturn the arbitrator’s decision since it clearly drew its essence from the collective bargaining agreement. United Steelworkers v. Enterprise Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960); Kewanee Machinery v. Local U. No. 21, Intern. Bro., 593 F.2d 314 (8th Cir. 1979); Local 4076, United Steelworkers v. United Steelworkers, 338 F.Supp. 1154 (W.D.Pa.1972).


. The Union’s decision to process the grievances of the four senior employees was not based on a blind adherence to the seniority principle. The grievances were taken to arbitration only after a staff representative of the United Steelworkers International Union reviewed the work and . experience records of the employees appointed to the job by the Company and the grievants. Nothing in the record supports the panel’s contention that the Union takes every grievance of every senior employee who claims a job by seniority to arbitration.